Citation Nr: 1016600	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD), lumbar spine from February, 
18, 2004 to September 27, 2004.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD), lumbar spine.   

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 
1985 and from June 9, 2000 to February 17, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which increased the 
10 percent evaluation for DDD, lumbar spine to 20 percent 
from September 28, 2004.  

The Veteran disagreed with this decision.  Jurisdiction is 
now with the VA Regional Office (RO) in Buffalo, New York.

Historically, by rating decision in a May 2004, the Seattle, 
Washington RO granted service connection, in part, for DDD, 
lumbar spine and assigned a 10 percent evaluation from 
February 18, 2004.  This rating decision also granted service 
connection for a bipolar disorder; DDD, cervical spine: 
status post (S/P) right shoulder impingement syndrome; 
tension cephalgia; and, left and right carpal tunnel 
syndrome.  The Veteran did not disagree with this decision.  

In September 2004, he filed a claim for an increased rating 
only for his for DDD, lumbar spine disorder.

By rating decision in February 2009, the 20 percent 
evaluation was increased to 40 percent from September 28, 
2004, the date of his increased rating claim.  

The Board notes that TDIU was denied in a May 2009 rating 
decision.  In October 2009, a hearing was held before the 
Board in Washington, D.C.  A transcript of that hearing is of 
record.  At this hearing the service representative raised 
the issue of TDIU and indicated that the Veteran disagreed 
with the determination.  In Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the claim is raised by the record and 
the Veteran is clearly seeking a TDIU.  

The Board notes that the Veteran has not submitted any claims 
for increased ratings for the numerous conditions granted 
service connection in the May 2004 rating decision.  The RO 
noted an increase in the Veteran's bipolar disorder and 
granted an increased rating in the May 2009 rating action.  

The various examinations and medical reports note substantial 
increased symptomatology in all of the aforementioned 
service-connected disorders.  Although the issue of increased 
ratings for these disabilities is not before the Board at 
this time, they are referred to the RO for consideration and 
development in conjunction with the Veteran's TDIU claim.

The RO in granting a rating increase from 10 percent to 20 
percent for DDD lumbar spine established two separate time 
periods; the first from February 18, 2004 (10 percent), and 
the second from September 28, 2004 (20 percent, then 
40 percent).  The Board has recharacterized the issues as 
shown on the title page and the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal as to entitlement to a rating in excess of 40 
percent for DDD, lumbar spine and the claim for TDIU are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDING OF FACT

From February 18, 2004, to September 27, 2004, DDD, lumbar 
spine, was productive of forward flexion of the thoracolumbar 
spine limited to 30 degrees or less.


CONCLUSION OF LAW

From February 18, 2004 to September 27, 2004, the criteria 
for an evaluation of 40 percent for DDD, lumbar spine were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's fully favorable determination in this 
decision a detailed discussion of VA's various duties to 
notify and assist is unnecessary, as any potential failure of 
VA in fulfilling these duties is harmless error.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, service 
treatment records, private and VA medical records and 
examination reports. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.   
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).   (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).   (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.   (f) Pain on movement, swelling, deformity or 
atrophy of disuse.   Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The Veteran seeks a higher rating for DDD of the lumbar 
spine.  DDD of the lumbar spine is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.   
Intervertebral disc syndrome is rated either on the basis of 
the total duration of incapacitating episodes or on the basis 
of the general rating formula set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The method selected will be the one 
which results in the higher evaluation after all disabilities 
are combined under 38 C.F.R. § 4.25.

A 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the prior 12 months; a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the prior 12 
months; and, a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the prior 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

In the alternative, the Veteran's intervertebral disc 
syndrome may be rated under the general rating for diseases 
and injuries of the spine.  Under that formula, the ratings 
are assigned with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Under this formula, a 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Background

The file contains private medical records from James M. Bee, 
M.D., dated in August 2003 (during service), noting that the 
Veteran had multilevel DDD of the lumbar spine.  He did not 
believe that he could predictably offer a satisfactory result 
with a multilevel spine fusion.  In addition he could find no 
definitive single-level nerve root compression which was 
responsible for his lower extremity symptoms.  

In a September 2003 service medical evaluation board (MEB), 
the examiner noted that the Veteran began having low back 
pain while stationed in Korea, aggravated by physical 
training.  In June 2003 he reported low back pain for 8 
months radiating into both lower extremities.  An MRI 
revealed mild disc protrusion at L5-S1 at the level of the 
left L5 nerve root.  He was seen by a civilian specialist Dr. 
Bee in August 2003 and diagnosed with DDD, lumbar spine.  He 
reported constant low back pain aggravated by sitting more 
than 15 minutes, standing more than 20 minutes, or walking 
more than 11/2 miles.  He was placed on a permanent 3 profile.

Examination revealed tenderness to pressure at the 
lumbosacral junction without palpable spasm or deformity.  
Forward flexion could not be validated but was noted as 90 
degrees with pain at 80 degrees; to a minimum of 65 with pain 
at 55 degrees; backward flexion was 15 degrees with pain; 
left lateral flexion was 18 degrees and right was not 
validated and ranged from 25 degrees with pain at 20 degrees 
to 13 degrees with pain; left and right rotation was to 25 
degrees with pain.  A detailed neurological examination 
disclosed decreased sensation from the outer calf to the 
inner foot bilaterally, consistent with L5 nerve root sensory 
dysfunction.  Motor strength was normal.  The examiner noted 
that the Veteran failed to meet retention standards due to 
his lumbar spine, low back pain with DDD, unresponsive to 
conservative treatment and necessitating significant 
limitation of physical activity.  

A February 2004 VA examiner did not examine the lumbar spine 
instead referring back to the MEB, and diagnosing lumbar 
discogenic disk disease.

VAMC records from July through October 2004 revealed that the 
Veteran had chronic low back pain with intermittent numbness, 
tingling, and giving way of legs.  MRI demonstrated 
multilevel DDD without major neural compression.  He had 
undergone an EMG which revealed no evidence of active 
radiculopathy.  The examiner diagnosed post traumatic disc 
disease of the lumbar spine with back and leg pain.  He 
opined that, "It is my opinion that he will not be able to 
return to heavy labor.  No repeated bending, lifting or 
stooping.  Have recommended voc rehab.  No active orthopedic 
surgical care was warranted. "

In a January 2005 VA examination, the examiner noted that the 
Veteran had not worked since service.  The record revealed no 
specific back injury.  He had muscle spasms, and severe pain 
radiating into his buttocks, and sometimes numbness in his 
legs.  His legs gave way while walking.  He had never 
reported any bowel or bladder symptoms.  He took morphine, 
Motrin, and Flexeril everyday.  It was recommended that he 
undergo vocational rehabilitation but he has not done so.  
His flare ups consisted of pain but not weakness, fatigue, 
lack of endurance or coordination.  Pain was his biggest 
functional limitation.  He was able to walk less than 1/2 mile 
before needing to stop and rest due to pain.  He has had no 
spine or back surgery.  His physician did not feel that 
surgery was warranted.  He did not use a cane or brace.  He 
described incapacitating episodes where he cannot get out of 
bed about 15 days a month.  Sometimes his wife helped him out 
of bed.  

Examination revealed no obvious trauma and no evidence of any 
surgery.  There was tenderness to palpation over the midline 
and paraspinal muscle spasm on each side.  Range of motion 
was forward flexion to 30 degrees; extension to 30 degrees; 
left and right bending to 10 degrees; left and right rotation 
to 20.  Range of motion was severely limited due to pain, not 
with weakness, fatigue, lack of endurance or coordination.  

X-rays of the lumbar spine revealed loss of disc space height 
at L2-L3 with mild osteophytic spurring throughout the lumbar 
spine.  A previous EMG of file reveals the lumbar condition 
was negative for any radicular symptoms or evidence of 
radiculopathy.  A previous MRI revealed loss of signal at the 
discs from L2-L3, and L3-L4 with minimal central disc bulges 
that do not impinge on the thecal sac.  The diagnosis was 
chronic mechanical low back pain, DDD at L2-L3 and L3-L4.


Analysis

The Board notes that the Veteran was granted service 
connection for DDD, lumbar spine and assigned a 10 percent 
evaluation from February 18, 2004, the day after he separated 
from service.  In September 2004, he filed a claim for an 
increased rating for DDD, lumbar spine disorder.

The RO increased the 10 percent evaluation for DDD lumbar 
spine to 20 percent from September 28, 2004, or the date of 
claim.  Subsequently, by rating decision in February 2009, 
the 20 percent evaluation was increased to 40 percent from 
September 28, 2004.  

As previously noted, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

In light of the foregoing, the Board finds that the level of 
disability which the Veteran experienced remained constant 
since his separation from service.  The evidence demonstrates 
that the level of disability remained constant from his time 
in service.  As the Veteran filed his claim for an increased 
rating within one year from such date he is entitled to an 
increase in disability from February 18, 2004.  Therefore, a 
40 percent rating is warranted for his DDD, lumbar spine from 
February 18, 2004.  To this extent, the evaluation assigned 
from February 18, 2003 is increased from 10 percent to 40 
percent.  

As noted above, the question of whether there is entitlement 
to a rating in excess of 40 percent on an extraschedular 
basis or a TDIU is addressed in the Remand portion of this 
decision.  


ORDER

From February, 18, 2004 to September 27, 2004, a rating of 40 
percent for degenerative disc disease (DDD), lumbar spine is 
granted, subject to regulations governing the payment of 
monetary benefits.


REMAND

The Board finds that further development is warranted in the 
claim for a rating in excess of 40 percent for DDD, lumbar 
spine from February 18, 2004, to include on an extraschedular 
basis, and for TDIU.  

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, the Board notes 
that, in various statements and in his October 2009 hearing 
the Veteran testified that he has been unemployed and on 
Social Security Administration (SSA) disability since 2004.  
The RO in December 2008 requested and received SSA diagnostic 
codes for the Veteran.  These were 7240-disorders of the back 
(discogenic and degenerative), and 2960- affective or mood 
disorder.  The foregoing indicates records regarding the 
Veteran's SSA claim may be pertinent to his claim for an 
increased rating for his DDD, lumbar spine; however, no 
records regarding his claim for disability benefits with SSA 
have been associated with the claims file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Father, the Veteran entered a timely notice of disagreement 
(NOD) at his hearing in October 2009.  A transcript of the 
proceeding is of record.  The RO has not, however, provided 
the Veteran a statement of the case (SOC) concerning this 
claim, precluding him from perfecting an appeal to the Board.  
This claim must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC. See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of any decision(s) regarding, as 
well as copies of all medical records 
underlying this determination.  All 
records, or responses received should be 
associated with the claims file.

2.  The RO should request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the increased rating claim for DDD, 
lumbar spine.  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  The RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.   If the benefit sought on 
appeal remains denied, the RO must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

6.  The RO should also take appropriate 
action on the Veteran's claim for a TDIU, 
to include issuing a Statement of the 
Case to the veteran and his 
representative on this issue.  The 
Veteran is informed that the claim will 
be returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed, 
the issue should be certified to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


